DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekhoff et al. (US 5718352) (hereinafter Diekhoff).
Regarding Claim 6

	Diekhoff teaches a metal bottle (below – Fig. 28, for example) defining an opening and a rolled curl (Fig. 13, 51) around the opening, wherein the rolled curl has a leading edge (shown below – expanded view of Fig. 13) tucked inside of the rolled curl that is in a substantially vertical position and wherein the rolled curl defines an outer edge (shown below) having a substantially flat surface, as can be seen in Fig. 13 below (Col. 7, Ln. 49-64).  
[AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: textbox (Leading edge)][AltContent: arrow]
    PNG
    media_image1.png
    830
    413
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    603
    668
    media_image2.png
    Greyscale


Diekhoff does not specifically teach an angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranges from about 8 degrees to about 12 degrees, or the rolled curl is fit to receive a crown closing cap.
Looking at Fig. 13 above, Diekhoff further appears to show, but does not explicitly teach, an angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranges from about 8 degrees to about 12 degrees. Specifically, 
	Further, while Diekhoff does not specifically teach the metal bottle defining an opening and rolled curl around the opening is fit to receive a crown closing cap, it would have appeared obvious to one of ordinary skill in the art at the time of invention that the bottle opening and rolled curl are more than capable of receiving a crown closing cap. Crown closing caps are generally applied to the opening of a container which has some sort of protrusion surrounding the opening in which the cap is able to be crimped. Diekhoff clearly teaches a bottle having an opening and rolled curl which has a recess below it. As such, it would have appeared obvious to one of ordinary skill in the art at the time of filing that the opening of the bottle of Diekhoff is 

Regarding Claim 7

	Modified Diekhoff teaches all the limitations of claim 6 as shown above. Diekhoff further teaches the leading edge extends into a space defined by the rolled curl, as can be seen in the expanded view of Fig. 13 above.

Regarding Claim 8

	Modified Diekhoff teaches all the limitations of claim 6 as shown above. Diekhoff further teaches an outside surface of the leading edge engages an outer surface of the metal bottle, as can be seen in the expanded view of Fig. 13 above.

Regarding Claim 9

	Modified Diekhoff teaches all the limitations of claim 6 as shown above.  Diekhoff does not specifically teach a portion of the rolled curl defines a curve having a radius of 1.4mm.  
	Absent a showing of criticality with respect to the radius of curvature of a portion of the rolled curl, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the radius of curvature of a portion of the rolled curl through routine experimentation in order to achieve a rolled curl which is shaped such that it provides a sealing surface that strengthens the opening of the bottle.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or MPEP § 2144.05.

Regarding Claim 13

	Modified Diekhoff teaches all the limitations of claim 6 as shown above. Diekhoff does not specifically teach the angle is 10 degrees. Again, regarding the angle of the flat surface, Diekhoff does not specifically teach that the angle is 10 degrees. However, it would have appeared obvious to one of ordinary skill in the art at the time of filing that having an angle of 10 degrees would be “obvious to try” based on the rolled curl and angle that Diekhoff shows in Fig. 13 above. Further, Applicant has not disclosed that the angle being 10 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the angle being 10 degrees does not provide patentable distinction over the prior art of record. See MPEP 2143(I)(E).

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s reliance on Diekhoff in the rejection of claim 6 above is improper. The Examiner respectfully disagrees. With regards to what Diekhoff teaches, the Examiner states above that Diekhoff appears to teach the claimed angle of 8 to 12 degrees. The Examiner further states that while the drawings may not be relied on for specific dimensions because Diekhoff does not state the drawings are to scale, that the relative proportions of the drawings provide a reasonable interpretation of the invention. Specifically, in Fig. 13, Diekhoff teaches the flat surface having an angle that appears to clearly range between 0 and 45 degrees relative to a centerline of the bottle, which would be considered a finite number of identified, predictable potential angles. Thus per MPEP 2143(I)(E) it would have appeared obvious to one 
Applicant argues that Diekhoff does not teach the rolled curve is fit to receive a crown closing cap. Again, the Examiner respectfully disagrees. Crown closing caps are generally applied to the opening of a container which has some sort of protrusion surrounding the opening in which the cap is able to be crimped. Diekhoff clearly teaches a bottle having an opening and rolled curl which has a recess below it. As such, it would appear obvious that the opening of the bottle of Diekhoff is more than capable of receiving a crown closing cap as it includes a protrusion (i.e. the rolled curl) around which the crown closing cap may be crimped.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733